Appeal by the defendant from a judgment of the Supreme Court, Queens County (Roman, J.), rendered November 22, 2002, convicting him of burglary in the first degree and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we find that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). H. Miller, J.E, Schmidt, Adams and Goldstein, JJ., concur.